﻿I should like to begin my address by congratulating the United Nations and its Secretary-General upon the award of the Nobel Peace Prize to the peace-keeping forces, as announced this morning. We welcome the fact that this award has been made to a body that is essential for the effective functioning of the United Nations. It symbolizes a clear recognition by the international community of the commendable work performed by the United Nations for the genuine security of all States.
On behalf of the Mexican Government, I extend my warmest congratulations to you, Mr. Caputo, the Secretary for External Relations of the Republic of Argentina, on your well-deserved election to the post of President of the General Assembly for this session. Sir, your diplomatic experience and ability will contribute to the success of our endeavours. In the performance of your delicate task, you may count upon the support of the Mexican delegation. The solid ties of friendship that unite our peoples and Governments allow us to renew and reaffirm shared aspirations that should ensure the success of this session of the General Assembly.
I also wish to express our especial confidence and trust in Mr. Perez de Cuellar. The international community knows that the changes that we are experiencing in international affairs have been made possible to a large degree by his political contribution and his talent for negotiation. The work carried out by our Secretary-General renews our faith in the United Nations system, reinforces the Organization's prestige, and helps to overcome the crisis of multilateralism. We are proud that Mr. Perez de Cuellar, a Latin American politician and diplomat, has so commendably advanced the causes of peace, justice and international law. 
When President Miguel de la Madrid's Government was initiated in December 1982, the international situation was particularly difficult. Tension had increased among the great Powers, and disarmament negotiations had been suspended. The great Powers had also assumed antagonistic positions with respect to various trouble spots around the world. The East-West confrontation was making the international climate more tense. The United Nations was the target of criticism, because it seemed incapable of responding to the needs for peace and security.
The United Nations as a whole, including the specialized agencies, was the target of unfair criticism, which served to distort its true role. A number of countries attached importance to bilateral relations and demanded conduct in accordance with their own short-terra interests and strategic goals.
This served to weaken the multilateral system and that was compounded by a financial crisis, deliberately caused by those who sought to gain influence consistent with their foreign policy. The United Nations was the target of mean financial treatment as a result of that short-sightedness which we would all like to see overcome. Mexico never agreed to the unilateral decisions taken by the major contributing Powers, which refused to meet their obligations as a means of bringing pressure to bear upon the Member States and the Organization, breaking the rule of universality in one of the most important specialized agencies. The lesson is clear: without the political will on the part of Member States it is impossible to find a solution to the crisis of multilateralism and of the international Organization.
To the political and military confrontations was added the most serious problem in present-day international life, that of the great inequalities between the developing South and the industrialized North. The dialogue to establish a new international economic order was broken off. In the 1980s the aspirations of the South to negotiations that would lead to a better distribution of wealth and the resources so essential for well being and development were frustrated.
The results of that crisis afflicted above all the poorest nations. In this paradox of history, the poorest, those in greatest need to promote social development with new resources, became exporters of capital and wealth to the international financial centres - that is, to those that already enjoyed resources in abundance. 
We are pleased that the Organization and the Secretary-General have played a leading role in these recent changes. We also welcome the progress that President Reagan and General Secretary Gorbachev have achieved in the field of disarmament. Paramount importance must be attached to the signing and ratifying of the Soviet-American Treaty on the elimination of their intermediate-range and shorter-range nuclear forces - the INF Treaty. We call for the rapid conclusion of other treaties on a significant reduction in strategic weapons and on the elimination of chemical weapons. The agreements prove that even the most difficult natters can be resolved with sufficient political will and determination. They also show that security and balance are not necessarily synonymous with the escalation of armaments and that diplomatic negotiations are essential for the solution of the most difficult problems, solutions that guarantee the legitimate rights and genuine national interests of all parties.
It is true that barely the first steps have been taken in the long road to free the world from the threat of nuclear war. It is imperative, therefore, to adhere strictly to the commitments made and to maintain the will to negotiate. Incidentally, the lack of results from the third special session of the United Nations General Assembly on disarmament was not encouraging. In the field of disarmament the participation of the international community is necessary, through the agencies especially created for that purpose, otherwise we shall continue to be governed by the relations between the nuclear Powers - that is, we shall be subjected to criteria, views and interests that do not necessarily coincide with those of other men and countries which earnestly desire the elimination of weapons of destruction that could put an end to their very existence. 
Peace has been and will continue to be the fundamental goal pursued by Mexico in its foreign policy. Proof of this is to be found in President de la Madrid's participation in the Peace and Disarmament Initiative - referred to as the Group of Six - which contributed to the creation of an appropriate climate for negotiations between the great Powers. I emphasize, as the Group of Six has done/ the need for the complete cessation of nuclear tests and prevention of the extension of the arms race to outer space, and that the limitation of conventional weapons be seriously discussed.
Events of recent months prove that the role of the United Nations in achieving peace and development is irreplaceable. Within this climate of détente negotiated agreements must be consolidated and the disputes that still affect several regions and countries must be resolved. The Government of Mexico has steadfastly supported the peaceful settlement of international disputes with respect for the principles of self-determination and non-intervention. That is why optimism is aroused by the withdrawal of foreign troops from Afghanistan and the fact that the exercise of the right to self-determination has been achieved, or by the attainment of a cease-fire between Iran and Iraq so that a war that divided the civilian populations of the two countries for eight years has been brought to an end. We must also welcome the four-party negotiations that led to a cease-fire between South Africa and Angola. The termination of hostilities will enable the Angolan people to advance towards independent economic and social development, free from external threats and interference.
The agreements to implement Security Council resolution 435 (1978), on Namibian independence, are of special importance to us, Mexico, as a member of the United Nations Council for Namibia, has always condemned the illegal occupation of that Territory. That is why we re-emphasize our commitment to the people of Namibia and to the South West Africa People's Organization (SWAPO), its clear organization, their right to exercise fully their sovereign rights.
We emphasize our rejection of the barbaric practice of apartheid, which has been consistently condemned by the United Nations. Peace in the region and respect for international law would be a utopian dream without an end to apartheid. It is imperative that we to continue to demand that South Africa put an end to its aggressive policies against the front-line States and its policies of regional destabilization.
We earnestly hope that the talks on the Kampuchean conflict will result in agreements guaranteeing the Kampuchean people's right to self-determination, free from genocidal factions and with respect for the country's sovereignty and territorial integrity, which clearly necessitates the withdrawal of foreign troops.
Lasting peace in the Middle East entails recognition of the right of the Palestinian people to self-determination. All the States in the region, including Israel, muse be able to live within secure and recognized borders. We roust once again call for the restitution of the territories occupied since 1967, accompanied by prohibition of conquest by military force and the provision of guarantees ensuring respect for the human rights of the Palestinian civilian population in the region. The convening of an international conference, with the participation of all parties and under the auspices of the United Nations, is consequently extremely important. We must foster all such contacts as might lead to the settlement of this, one of the most protracted conflicts of the post-war age. It is also encouraging that the conflict in Western Sahara is nearing a political resolution that will result in independence and self-determination for the Sahraoui people.
On the other hand- we are concerned that there has been a stalemate of the negotiations in Central America. To Mexico, respect for the self-determination of the Central American peoples and rejection of any outside interference and of the use of force or coercion continue to be central to the attainment of peace and development in the region.
The steps taken by Mexico to help bring about regional peace are well known. The Contadora and Support Groups advocated full respect in the region for the principles of non-intervention and self-determination for all the peoples in the isthmus, to enable these nations to attain the stability and co-operation that would make their economic, political and social development possible.
In August 1987, the Central American countries signed the Esquipulas accords. The political connection of these accords to the Contadora and Support Groups is quite clear. They also constitute a valid and practical basis for the restoration of peace in the area. These principles should be observed by the Central American countries and should be respected by all the States in the international community, particularly those which have links with, and interests in, the region.
The efforts of the Contadora and the Esquipulas accords deserve to meet with success, and so they will, to the degree that hegemonistic interpretations and a security policy that is not compatible with security or Latin American interests are abandoned. It is true that the peoples of the region desire security, peace and democracy - but peace, security and democracy that mean autonomy and freedom to determine their own destiny, free from external interference, development with no strings or preconditions attached, and co-operation between equals with full respect for sovereignty. 
Contadora and its Support Group have struggled to avoid the spreading of this conflict, which could dash the hopes of the Central American peoples and spread to other parts of the continent. It was also our desire that democracy should be a genuine product of the peoples. Similarly, we made contacts with other regions and international organizations - I might mention in this respect the European Economic Community (EEC) and the United Nations Development Programme (UNDP) - which could help to eliminate poverty and underdevelopment in the region, which are really the underlying cause of the conflicts.
In Central America, peace will prevail over the gloomy prospect of a more protracted war. The rule of law must prevail in this region over military and ideological considerations, so that reason and the long-term interest of all the peoples of the continent may prevail over immediate tactical and military considerations.
I am convinced that the most important question of modern life is the need to correct the unjust and unbalanced economic relations in the world. This is one of the great tasks currently facing the community of States and international organizations. 
This decade, which is of such great political moment, has also been characterized by restraint on development 'and by the difficulties we have encountered in openly and constructively reviewing the economic situation of the non-industrialized countries. Misunderstanding, short-sightedness and selfish considerations have been the rule of the day. 
It has been said that the 1980s were a lost opportunity for development. Our efforts notwithstanding, we have been unable to achieve a better and more effective role for our countries in the international economy. The lack of response to the debt problem is well known, as are the excessive rise in interest rates, trade restrictions, the fall in commodity prices, and the severe restrictions on financing for the development of our countries.
The philosophy pursued by the main industrialized countries notwithstanding, there was a tightening of trade protectionism, and we saw the emergence of what is being called the "new protectionism". These practices severely restrict our access to the markets of the industrialized countries and thus our prospects of meeting our internal and external obligations.
Unilateral restraints on international trade are all the more deplorable if we consider that in practice they are contrary to the commitments made by the signatories of the General Agreement on Tariffs and Trade (GATT) on the occasion of the "Uruguay Round", and if we consider, furthermore, that they are prejudicial to the development potential of non-industrialized countries, and therefore have an adverse effect upon world economic growth.
The scale of debt-servicing among developing nations and the shortage of international financing represent a net transfer of resources to the outside world. This takes up a significant part of our export earnings. It severely restricts imports and makes the internal adjustment process less and less compatible with economic growth and an equitable distribution of social well-being. Restructuring of the debt has had some slight effect on the terms and conditions of payment, but it has not meant a real solution to the problem.
The developing world and Latin America in particular, is calling for long-term solutions, through just and reasonable negotiations with the industrialized countries, to resolve the problem of external debt, development financing and the reactivation of the international economy.
We have therefore argued that the debt servicing must in all cases be adapted to the real capacity of the debtor countries to pay, with recognition of the principle of shared responsibility and the need for equity in the distribution of costs. It is also necessary to have balanced negotiations to increase the volume and rate of exports from developing countries. Within GATT, there must be strict fulfilment of the commitments to suspend and dismantle trade restrictions that ace in violation of the obligations undertaken by the signatories to the General Agreement.
The major issues relate to the need for change in economic relations among States, so that the wealth created by the intelligence and efforts of mankind may no longer be concentrated within a small number of countries and a narrow strip of our planet. This is doubtless the major challenge before the modern community of States and before the United Nations.
The struggle for respect for fundamental rights and freedoms is one of the major attainments of the United Nations. Forty years after the adoption of the Universal Declaration of Human Rights, life's dynamics have forced us to deepen, modulate and broaden its application and protection. Let us preserve the institutions created to safeguard these basic rights, including respect for groups of society and for matters that were barely understood a few years ago.
On the other hand, Mexico will continue to wage a head-on war against the terrible threat of drug trafficking. We support all multilateral steps taken in this area, because drug trafficking is an international phenomenon that can only be effectively confronted through a pooling of our resources. 
But what we need is effective, constructive international co-operation that takes into account in a balanced way this criminal phenomenon so harmful to society, in all its aspects: production, trafficking and consumption. It should be an expression of world solidarity, not a cause for discord or manipulation. Mexico will continue its steadfast battle against this criminal epidemic, this threat to public health. But it calls upon all those plagued by this international crime to shoulder their responsibilities. The Governments of the major centres of consumption cannot use easy but ineffective solutions to avoid the fundamental burden of what is their problem.
Let me reiterate Mexico's deep belief in the irreplaceable role of the United Nations. It is hard to think of a political settlement anywhere in the world without the presence and active co-operation of the Organization. Even where the initial negotiations are carried out by others, the United Nations is of decisive importance because on behalf of the international community it formalizes implements and monitors the fulfilment of agreements; in nearly all cases its organs have a general mandate to define a settlement.
No major co-operative project could be carried out without its support and its technical resources. Nor could there be peaceful coexistence among States, based on the rule of law and mutual respect, without the guarantees and political backing of the United Nations.
At San Francisco, peace and security among nations were entrusted to the Organization. This splendid project for our civilization, which followed a period of barbarism, continues to be fully valid, but only on one condition: that all States conform in their behaviour to the rules they themselves have imposed and to which they have committed themselves. For developing countries, the multilateral forums have been particularly valuable as a place to air our problems and fight to defend our interests. In a community of more than 160 sovereign countries we must, of course, have international democracy.
This does not mean a "tyranny of the majority", but rather a joining of problems, expressed in a united manner and considered by the community of States. Disarmament, the eradication of colonialism, respect for the sovereignty of peoples and for human rights, the elimination of apartheid, the settlement of regional conflicts and the goals of international co-operation have never, anywhere, been a senseless expression of tyranny, but a pre-condition for freedom, security and dignity for the majority of the world's population. Some of these purposes, indeed, ate now espoused by those who were once opposed to them.
There have been undeniable achievements which must be consolidated. There are also pending matters, such as world economic imbalances and the conflict in Central America. The solution of all these matters depends to a great extent on unified action by developing countries.
The international machinery for co-ordination and consultation must therefore be strengthened and made more effective. The Non-Aligned Movement and the Group of 77 are committed to preparing for the future so that succeeding generations may have more and better food, housing, education and clothing. Regional bodies too have much to do here. There must be solidarity and organization, joint efforts and shared goals. 
In Latin America and the Caribbean, we have strengthened political co-ordination and are making advances in the economic integration of our countries. The united mobilization of the considerable material and human resources of Latin America and the Caribbean will without question lend our countries greater capacity in external negotiations and new opportunities for internal co-operation and development.
The work of the group of eight Latin American Presidents is a clear manifestation of our determination to seek solutions to our problems and to redefine our links with the rest of the world, as is faithfully reflected in the Acapulco compromise, the basic charter of a system of political co-ordination in Latin America which opens the way for further regional integration. The crisis has at least had the positive effect of further bringing together the peoples of, Latin America. This has been possible thanks to democratic changes in our societies in recent years. Thus, we are approaching a stage where we shall strengthen our unity, make progress -ш the path of economic complementarity, and consolidate our democratic institutions. He shall give fresh impetus to our economies and increase the well-being of our peoples.
We are coming to the end of the 1980s with feelings of optimism about the role of diplomacy and negotiation as political tools with a special place in relations among States. The atmosphere of confrontation and intolerance that began the decade has given way to detente. Disarmament, a crucial matter that went through a period of deep lethargy, is new engendering renewed hope, and there is progress in the settlement of regional conflicts. Nevertheless, we are concerned that we may see the return in a new form of the time when the majority of States were fated merely to accept and confirm agreement - or competition - between the Powers. We can have genuine peace and true security only with the active participation of a politically organized community of States acting within the United Nations and under its constitutional authority. 

The great question in the coming years will inevitably focus on the economic development of the poorest nations. Advances in the solution of international conflicts are not matched by the poor performance with respect to the economic problems of non-industrialized nations. There can be no progress in international stability, peace and security unless effective steps are taken in the context of mechanisms where responsibility is shared by developed and developing countries, which would result in sustained economic growth for the latter. These mechanisms must turn their political attention to three points: new financial flews, debt and foreign trade.
Mexico reiterates its conviction that today a civilized international life can be attained only on the basis of respect for law, the sovereign dignity of all nations and the genuine economic and social well-being of their peoples. Only then will peace, development and democracy be possible. 
